Case 19-80064-TLS           Doc 421       Filed 02/14/19 Entered 02/14/19 14:10:11                       Desc Main
                                         Document     Page 1 of 36


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. 112

               ORDER (I) SETTING A BAR DATE FOR FILING PROOFS OF
                CLAIM, INCLUDING CLAIMS ARISING UNDER SECTION
              503(B)(9) OF THE BANKRUPTCY CODE, (II) SETTING A BAR
         DATE FOR THE FILING OF PROOFS OF CLAIM BY GOVERNMENTAL
          UNITS, (III) SETTING A BAR DATE FOR THE FILING OF REQUESTS
             FOR ALLOWANCE OF ADMINISTRATIVE EXPENSE CLAIMS,
         (IV) SETTING AN AMENDED SCHEDULES BAR DATE, (V) SETTING A
             REJECTION DAMAGES BAR DATE, (VI) SETTING A PREMISE
           LIABILITY CLAIMS BAR DATE, (VII) APPROVING THE FORM OF
          AND MANNER FOR FILING PROOFS OF CLAIM, (VIII) APPROVING
         NOTICE OF THE BAR DATES, AND (IX) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of this Bar Date Order: (I) setting a Claims Bar Date for

filing proofs of claim, including claims arising under section 503(b)(9) of the Bankruptcy Code;

(II) setting the Governmental Bar Date; (III) setting the Administrative Claims Bar Date; (IV)

setting the Amended Schedules Bar Date; (V) setting the Rejection Damages Bar Date; (VI) setting

the Premise Liability Claims Bar Date, (VII) approving the form of and manner for filing Proofs

of Claim; (VIII) approving the Bar Date Notice and the Publication Notice; and (IX) granting


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.
Case 19-80064-TLS           Doc 421       Filed 02/14/19 Entered 02/14/19 14:10:11                     Desc Main
                                         Document     Page 2 of 36


related relief; all as more fully set forth in the Motion; and this Court having jurisdiction over this

matter pursuant to 28 U.S.C. §§ 157 and 1334 and Nebraska General Rule 1.5 of the United States

District Court for the District of Nebraska; and that this Court may enter a final order consistent

with Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the Debtors’ notice of the Motion and opportunity for a hearing on

the Motion were appropriate under the circumstances and no other notice need be provided; and

this Court having reviewed the Motion and having heard the statements in support of the relief

requested therein at a hearing before this Court (the “Hearing”); and this Court having determined

that the legal and factual bases set forth in the Motion and at the Hearing establish just cause for

the relief granted herein; and upon all of the proceedings had before this Court; and after due

deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as set forth herein.

I.       The Bar Dates and Procedures for Filing Proofs of Claim and Administrative
         Claims.

         2.       Each entity that asserts a claim against the Debtors that arose before the Petition

Date shall be required to file an original, written Proof of Claim, substantially in the form attached

hereto as Exhibit 1 or Official Form 410.3 Except in the cases of governmental units and certain

other exceptions explicitly set forth herein, all Proofs of Claim must be filed so that they are

actually received on or before March 18, 2019, at 11:59 p.m., prevailing Central Time (the

“Claims Bar Date”), at the addresses and in the form set forth herein. The Claims Bar Date



3
     Copies of Official Form 410 may be obtained: (a) from the Claims and Noticing Agent by accessing the website
     for the Claims and Noticing Agent at https://cases.primeclerk.com/shopko (b) writing to the Claims and Noticing
     Agent at shopkoinfo@primeclerk.com; (c) calling the Claims and Noticing Agent at (212) 257-5450; or (d) at
     http://www.neb.uscourts.gov.



                                                         2
Case 19-80064-TLS           Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                 Desc Main
                                        Document     Page 3 of 36


applies to all types of claims against the Debtors that arose or are deemed to have arisen before the

Petition Date, including claims arising under section 503(b)(9) of the Bankruptcy Code, except for

claims specifically exempt from complying with the Claims Bar Date as set forth in this Bar Date

Order.

          3.     All governmental units holding claims (whether secured, unsecured priority, or

unsecured non-priority) that arose (or are deemed to have arisen) prior to the Petition Date, must

file Proofs of Claims, including claims for unpaid taxes, whether such claims arise from prepetition

tax years or periods or prepetition transactions to which the Debtors were a party, so that such

Proofs of Claim are actually received on or before July 15, 2019, at 11:59 p.m., prevailing

Central Time (the “Governmental Bar Date”), at the addresses and in the form set forth

herein.

          4.     All parties asserting a request for payment of Administrative Claims arising

between the Petition Date and April 1, 2019 (the “Administrative Claims Bar Date”), but

excluding (a) claims for fees and expenses of professionals retained in these proceedings, (b)

claims for expenses incurred by the members of the official committee of unsecured creditors (the

“Committee”) in their performance of the duties of the Committee, (c) claims asserting priority

pursuant to section 503(b)(9) of the Bankruptcy Code and (d) claims held by governmental entities

covered by section 503(b)(1)(B) or (C) of the Bankruptcy Code, are required file a request for

payment of such Administrative Claim with the Court and, if desired, a notice of hearing on such

Administrative Claim4 so that the Administrative Claim is actually filed with the Court on or

before April 1, 2019, at 11:59 p.m. (the “Administrative Claims Bar Date”); provided, that the

Administrative Claims Bar Date shall not apply to claims entitled to administrative priority that


4
    Administrative Claims filed without a notice of hearing shall not be scheduled for hearing.



                                                         3
Case 19-80064-TLS        Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                    Document     Page 4 of 36


arise on or after the Administrative Claims Bar Date in the ordinary course of the Debtors’

business.

       5.      If the Debtors file a previously unfiled Schedule or amend or supplement the

Schedules after having given notice of the Bar Dates, the Debtors shall give notice by first-class

mail of any filing, amendment or supplement to holders of claims affected thereby, and the

deadline for those holders to file Proofs of Claim, if necessary, be set as the later of (a) the Claims

Bar Date or the Governmental Bar Date, as applicable, or (b) 11:59 p.m. prevailing Central Time

on the date that is 30 days from the date the notice of the filing, amendment or supplement is given

(or another time period as may be fixed by the Court) (the “Amended Schedules Bar Date”).

       6.      Unless otherwise ordered, all parties asserting claims arising from the rejection of

executory contracts and unexpired leases of the Debtors shall file a Proof of Claim on account of

such rejection by the later of: (a) the Claims Bar Date or the Governmental Bar Date, as applicable;

or (b) 11:59 p.m. prevailing Central Time on the date that is 30 days following entry of an order

approving the rejection of any such executory contract or unexpired lease (the “Rejection Damages

Bar Date”).

       7.      All parties asserting claims resulting from any injuries allegedly sustained at or on

the premises leased by the Debtors that arose prior to the effective date of any rejection or

assumption of such related unexpired lease of the Debtors shall file a Proof of Claim on account

of such claims by the later of: (a) the Claims Bar Date; or (b) 11:59 p.m. prevailing Central Time

on the date that is 30 days following entry of an order approving the rejection or assumption of the

unexpired lease for the subject premises (the “Premise Liability Claims Bar Date,” and together

with the other bar dates requested herein, the “Bar Dates”).




                                                  4
Case 19-80064-TLS        Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                    Document     Page 5 of 36


        8.     All Proofs of Claim must be filed so as to be actually received by the clerk of Court,

with respect to all filed claims, on or before the applicable Bar Date. In addition, all Administrative

Claims must be filed with the Court so as to be actually received by the Court by the Administrative

Claims Bar Date. If Proofs of Claim and Administrative Claims are not received by the Court, as

applicable, on or before the applicable Bar Date, except in the case of certain exceptions explicitly

set forth herein, the holders of the underlying claims shall be barred from asserting such claims

against the Debtors and precluded from voting on any chapter 11 plans filed in these chapter 11

cases and/or receiving distributions from the Debtors on account of such claims in these chapter

11 cases.

II.     Parties Required to File Proofs of Claim and Administrative Claims

        9.     The following categories of claimants shall be required to file a Proof of Claim or

Administrative Claim arising prior to the Administrative Claims Bar Date by the applicable Bar

Date:

               (i)     any entity whose claim against a Debtor is not listed in the applicable
                       Debtor’s Schedules or is listed as “contingent,” “unliquidated,” or
                       “disputed” if such entity desires to participate in any of these chapter 11
                       cases or share in any distribution in any of these chapter 11 cases;

               (ii)    any entity who believes that its claim is improperly classified in the
                       Schedules or is listed in an incorrect amount and who desires to have its
                       claim allowed in a different classification or amount other than that
                       identified in the Schedules;

               (iii)   any entity that believes that its prepetition claims as listed in the Schedules
                       is not an obligation of the specific Debtor against which the claim is listed
                       and that desires to have its claim allowed against a Debtor other than that
                       identified in the schedules;

               (iv)    any entity who believes that its claim against a Debtor is or may be an
                       administrative expense that arises between the Petition Date and the
                       Administrative Claims Bar Date (excluding claims for fees and expenses of
                       professionals retained in these proceedings, claims asserting priority
                       pursuant to section 503(b)(9) of the Bankruptcy Code, and claims held by
                       governmental entities covered by section 503(b)(1)(B) or (C) of the


                                                  5
Case 19-80064-TLS      Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                  Document     Page 6 of 36


                      Bankruptcy Code); provided that the Administrative Claims Bar Date shall
                      not apply to claims entitled to administrative priority that arise on or after
                      the Administrative Claims Bar Date in the ordinary course of the Debtors’
                      business; and

              (v)     any entity who believes that its claim against a Debtor is or may be entitled
                      to priority under section 503(b)(9) of the Bankruptcy Code.

III.    Parties Exempted from the Bar Dates

        10.   The following categories of claimants shall not be required to file a Proof of Claim

or Administrative Claim arising prior to the Administrative Claims Bar Date by the applicable Bar

Date:

              (i)     any entity that already has filed a signed Proof of Claim against the
                      respective Debtor(s) with the Clerk of Court in a form substantially similar
                      to Official Form 410;

              (ii)    any entity whose claim is listed on the Schedules if: (i) the claim is not
                      scheduled as any of “disputed,” “contingent,” or “unliquidated;” (ii) such
                      entity agrees with the amount, nature, and priority of the claim as set forth
                      in the Schedules; and (iii) such entity does not dispute that its claim is an
                      obligation only of the specific Debtor against which the claim is listed in
                      the Schedules;

              (iii)   any entity whose claim has previously been allowed by order of the Court;

              (iv)    any entity whose claim has been paid in full by the Debtors pursuant to the
                      Bankruptcy Code or in accordance with an order of the Court;

              (v)     any Debtor having a claim (or any transferee for security of any such Debtor
                      that has a claim) against another Debtor;

              (vi)    any of the Debtors’ non-Debtor affiliates having a claim (or any transferee
                      for security of any such non-Debtor affiliate that has a claim) against any
                      Debtor;

              (vii)   any holder of an equity interest in the Debtors need not file a proof of
                      interest with respect to the ownership of such equity interest at this time;
                      provided, however, that any holder of an equity interest who wishes to assert
                      a claim against the Debtors, including a claim relating to such equity interest
                      or the purchase or sale of such interest, must file a proof of claim asserting
                      such claim on or prior to the Claims Bar Date pursuant to procedures set
                      forth herein;




                                                6
Case 19-80064-TLS      Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                  Document     Page 7 of 36


              (viii) a current employee of the Debtors, if an order of this Court authorized the
                     Debtors to honor such claim in the ordinary course of business for wages,
                     commissions, or benefits; provided, however, that a current employee must
                     submit a Proof of Claim by the Claims Bar Date for all other claims arising
                     before the Petition Date, including claims for wrongful termination,
                     discrimination, harassment, hostile work environment, and/or retaliation;

              (ix)    any entity who is a counterparty to an unexpired lease that has not been
                      assumed, and assigned or rejected as of the Claims Bar Date; provided,
                      however, all such claimants and their claims shall otherwise be subject, in
                      all respects, to the Rejection Bar Date, the Administrative Claims Bar Date
                      and/or the cure claim bar dates set forth in in any order approving a sale of
                      the Debtors’ assets (for any assumed leases thereunder), each as the case
                      may be;

              (x)     the prepetition secured lenders to the extent provided for in any order
                      approving debtor-in-possession financing;

              (xi)    any entity holding a claim for which a separate deadline is fixed by the
                      Court;

              (xii)   pursuant to section 503(b)(1)(D) of the Bankruptcy Code, governmental
                      entities holding claims covered by section 503(b)(1)(B) or (C) of the
                      Bankruptcy Code; and

              (xiii) claims for fees and expenses of professionals retained in these proceedings.

IV.    Substantive Requirements of Proofs of Claim

       11.    The following requirements shall apply with respect to filing and preparing each

Proof of Claim:

              (i)     Contents. Each Proof of Claim must: (i) be written in English; (ii) include a
                      claim amount denominated in United States dollars; (iii) conform
                      substantially with the Proof of Claim Form provided by the Debtors or
                      Official Form 410; and (iv) be signed by the claimant or by an authorized
                      agent or legal representative of the claimant.

              (ii)    Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                      priority under section 503(b)(9) must also: (i) include the value of the goods
                      delivered to and received by the Debtors in the 20 days prior to the Petition
                      Date; (ii) attach any documentation identifying the particular invoices for
                      which the 503(b)(9) claim is being asserted; and (iii) attach documentation
                      of any reclamation demand made to the Debtors under section 546(c) of the
                      Bankruptcy Code (if applicable).




                                                7
Case 19-80064-TLS          Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                    Desc Main
                                       Document     Page 8 of 36


                 (iii)   Original Signatures Required. Only original Proofs of Claim may be
                         deemed acceptable for purposes of claims administration. Proofs of Claim
                         may be submitted by facsimile upon permission from the Court.

                 (iv)    Identification of the Debtor Entity. Each Proof of Claim must clearly
                         identify the Debtor against which a claim is asserted, including the
                         individual Debtor’s case number. A Proof of Claim filed under the joint
                         administration case number (No. 19-80064 (TLS)) or otherwise without
                         identifying a specific Debtor, will be deemed as filed only against Specialty
                         Retail Shops Holding Corp.

                 (v)     Claim Against Multiple Debtor Entities. Each Proof of Claim must state a
                         claim against only one Debtor and clearly indicate the Debtor against which
                         the claim is asserted. To the extent more than one Debtor is listed on the
                         Proof of Claim, such claim may be treated as if filed only against the first-
                         listed Debtor.

                 (vi)    Supporting Documentation. Each Proof of Claim must include supporting
                         documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d).
                         If, however, such documentation is voluminous, upon prior written consent
                         of Debtors’ counsel, such Proof of Claim may include a summary of such
                         documentation or an explanation as to why such documentation is not
                         available; provided, however, that any creditor that received such written
                         consent shall be required to transmit such writings to Debtors’ counsel upon
                         request no later than ten days from the date of such request.5

                 (vii)   Timely Service. Each Proof of Claim must be filed, including supporting
                         documentation, either (i) electronically on the Court’s ECF system by
                         accessing the E-filing Claims (ePOC) link at www.neb.uscourts.gov, or (ii)
                         in paper form by U.S. Mail or other hand delivery system, so as to be
                         actually received by the clerk of Courts on or before the applicable Bar
                         Date (or, where applicable, on or before any other bar date as set forth herein
                         or by order of the Court). Any Proof of Claim filed in paper form must be
                         submitted to the Clerk of Court at the following address:

                         Clerk of the Bankruptcy Court
                         111 South 18th Plaza
                         Suite 1125
                         Omaha, NE 68102




7
    Similarly, to the extent that any supporting documentation may be required to be submitted with any
    Administrative Claim, upon prior written consent of Debtors’ counsel, such Administrative Claim may include a
    summary of such documentation or an explanation as to why such documentation is not available; provided,
    however, that any creditor that received such written consent shall be required to transmit such writings to
    Debtors’ counsel upon request no later than ten (10) days from the date of such request.



                                                       8
Case 19-80064-TLS        Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11            Desc Main
                                    Document     Page 9 of 36


               PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
               ELECTRONIC MAIL WILL NOT BE ACCEPTED.

               (viii) Receipt of Service. Claimants wishing to receive acknowledgment that their
                      Proofs of Claim were received by the Claims and Noticing Agent must
                      submit (i) a copy of the Proof of Claim Form (in addition to the original
                      Proof of Claim Form sent to the Claims and Noticing Agent) and (ii) a self-
                      addressed, stamped envelope.

V.     Identification of Known Creditors

       12.     The Debtors shall mail notice of the Bar Dates only to their known creditors, and

such mailing shall be made to the last known mailing address for each such creditor.

VI.    Procedures for Providing Notice of the Bar Date

       A.      Mailing of Bar Date Notices

       13.     No later than three business days after the Court enters this Bar Date Order, the

Debtors shall cause a written notice of the Bar Dates, substantially in the form attached hereto as

Exhibit 2 (the “Bar Date Notice”) and a Proof of Claim Form (together, the “Bar Date Package”)

to be mailed via first class mail to the following entities:

               (i)     the Office of the United States Trustee for the District of Nebraska;

               (ii)    the Office of the United States Attorney for the District of Nebraska;

               (iii)   counsel to the Creditors’ Committee;

               (iv)    the holders of the 30 largest unsecured claims against the Debtors (on a
                       consolidated basis);

               (v)     the state attorneys general for states in which the Debtors conduct business;

               (vi)    all taxing authorities for the jurisdictions in which the Debtors maintain or
                       conduct business;

               (vii)   the Nebraska Department of Revenue;

               (viii) the Securities and Exchange Commission;

               (ix)    the United States Internal Revenue Service;




                                                   9
Case 19-80064-TLS          Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11                     Desc Main
                                      Document     Page 10 of 36


                 (x)     co-counsel to the administrative agent, (i) Otterbourg P.C., 230 Park
                         Avenue, New York, NY 10169, Attn: Daniel F. Fiorillo;

                 (xi)    all creditors and other known holders of claims against the Debtors as of the
                         date of entry of the Bar Date Order, including all entities listed in the
                         Schedules as holding claims against the Debtors;

                 (xii)   all entities that have requested notice of the proceedings in these chapter 11
                         cases pursuant to Bankruptcy Rule 2002 as of the date hereof;

                 (xiii) all known non-Debtor equity and interest holders of the Debtors as of the
                        date the Bar Date Order is entered;

                 (xiv)   all entities who are party to executory contracts and unexpired leases with
                         the Debtors;

                 (xv)    all entities who are party to litigation with the Debtors; and

                 (xvi)   all current and former employees (to the extent that contact information for
                         former employees is available in the Debtors’ records).

        14.      After the initial mailing of the Bar Date Packages, the Debtors may, in their

discretion, make supplemental mailings of notices or packages, including in the event that: (a)

notices are returned by the post office with forwarding addresses;6 (b) certain parties acting on

behalf of parties in interest decline to pass along notices to these parties and instead return their

names and addresses to the Debtors for direct mailing, and (c) additional potential claimants

become known as the result of the Bar Date mailing process. In this regard, the Debtors may make

supplemental mailings of the Bar Date Package in these and similar circumstances at any time up

to 21 days in advance of the Bar Date, with any such mailings being deemed timely and the

appropriate Bar Date being applicable to the recipient creditors.




8
    However, if notices are returned as “return to sender” without a forwarding address, the Debtors shall not be
    required to mail additional notices to such creditors.



                                                      10
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                  Document     Page 11 of 36


       B.       Publication of Bar Date Notice

       15.      The Debtors shall cause notice of the Bar Dates to be given by publication to

creditors to whom notice by mail is impracticable, including creditors who are unknown or not

reasonably ascertainable by the Debtors and creditors whose identities are known but whose

addresses are unknown by the Debtors. Specifically, the Debtors shall cause the Publication

Notice, in substantially the form annexed hereto as Exhibit 3, to be published on one occasion in

the Omaha World-Herald, and/or a national publication acceptable to the Debtors as soon as

reasonably practicable after entry of an order approving the Bar Dates and no later than

February 25, 2019, thus satisfying the requirements of Bankruptcy Rule 2002(a)(7) that such

notice be published at least 21 days before the Claims Bar Date.

VII.   Consequences of Failure to File a Proof of Claim

       16.      Subject to section 506(d)(2) of the Bankruptcy Code, any entity who is required,

but fails, to file a Proof of Claim or an Administrative Claim in accordance with this Bar Date

Order on or before the applicable Bar Date may be forever barred, estopped, and enjoined from

asserting such claim against the Debtors (or filing a Proof of Claim or Administrative Claim arising

prior to the Administrative Claims Bar Date with respect thereto) and the Debtors and their

property may be forever discharged from any and all indebtedness or liability with respect to or

arising from such claim. Without limiting the foregoing sentence, any creditor asserting a claim

entitled to priority pursuant to section 503(b)(9) of the Bankruptcy Code that fails to file a Proof

of Claim in accordance with this Bar Date Order shall not be entitled to any priority treatment on

account of such claim pursuant to section 503(b)(9) of the Bankruptcy Code, regardless of whether

such claim is identified on Schedule F of the Schedules as not contingent, not disputed, and not

unliquidated.




                                                11
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11               Desc Main
                                  Document     Page 12 of 36


VIII. Miscellaneous

       17.     The Debtors reserve all rights to contest any claims filed or asserted in these chapter

11 cases.

       18.     The Debtors do not waive any claims they may have against any party that files a

Proof of Claim or Administrative Claim.

       19.     Notice of the Motion as provided therein shall be deemed good and sufficient notice

of such Motion and the requirements of Bankruptcy Rule 6004(a) and Local Rule 6004-1(A) are

satisfied by such notice.

       20.     Nothing herein is intended or should be construed as: (a) an admission as to the

validity of any claim; (b) a waiver of the Debtors’ right to dispute any claim on any grounds; (c) a

promise or requirement to pay any amount based on any claim; (d) an admission that any particular

claim is of a type specified or defined hereunder; or (e) a waiver of the Debtors’ rights under the

Bankruptcy Code, Bankruptcy Rules, or Local Rules.

       21.     Nothing herein shall create, nor is intended to create, any rights in favor of, or

enhance the status of, any claim held by any person or entity.

       22.     Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

are immediately effective and enforceable upon its entry.

       23.     All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).

       24.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

       25.     This Court retains jurisdiction with respect to all matters arising from or related to

the implementation, interpretation, and enforcement of this Order.




                                                 12
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11   Desc Main
                              Document     Page 13 of 36


 Omaha, Nebraska
         February 14 2019
 Dated: ____________,                       /s/Thomas L. Saladino
                                           THE HONORABLE THOMAS L. SALADINO
                                           UNITED STATES BANKRUPTCY JUDGE




                                         13
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11   Desc Main
                              Document     Page 14 of 36


                                      Exhibit 1

                                 Proof of Claim Form
UnitedCase
       States Bankruptcy Court,
           19-80064-TLS         District
                          Doc 421          1HEUDVND Entered 02/14/19 14:10:11
                                         of02/14/19
                                     Filed                                                                                                       Desc Main
                                  Document       Page 15 of 36

      6SHFLDOW\5HWDLO6KRSV+ROGLQJ                    5HWDLQHG5(63(//&                                6KRS.R2SWLFDO0DQXIDFWXULQJ//&
      &RUS &DVH1R                           &DVH1R                                       &DVH1R

      3DPLGD7UDQVSRUWDWLRQ//&                        6KRS.R)LQDQFH//&                                   6KRS.R3URSHUWLHV//&
       &DVH1R                                  &DVH1R                                     &DVH1R

      3DPLGD6WRUHV2SHUDWLQJ&R//&                 6KRS.R*LIW&DUG&R//&                            6KRS.R6WRUHV2SHUDWLQJ&R//&
       &DVH1R                                  &DVH1R                                     &DVH1R

      3HQQ'DQLHOV//&                                 6KRS.R+ROGLQJ&RPSDQ\//&                          6967UXFNLQJ//&
       &DVH1R                                  &DVH1R                                     &DVH1R

      3ODFH¶V$VVRFLDWHV([SDQVLRQ//&                6KRS.R,QVWLWXWLRQDO&DUH6HUYLFHV
      &DVH1R                                   &R//& &DVH1R


 0RGLILHGOfficial Form 410
 Proof of Claim                                                                                                                                                  4/16

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense RWKHUWKDQDFODLPHQWLWOHGWRSULRULW\XQGHU86& E  . Make such a
 request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                     No
   someone else?                     Yes. From whom?

3. Where should notices        Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                     different)
   creditor be sent?
   Federal Rule of             Name                                                                        Name
   Bankruptcy Procedure
   (FRBP) 2002(g)
                               Number           Street                                                     Number          Street


                               City                               State                   ZIP Code         City                          State                   ZIP Code

                               Contact phone                                                               Contact phone

                               Contact email                                                               Contact email




4. Does this claim amend             No
   one already filed?                Yes. Claim number on court claims registry (if known)                                         Filed on
                                                                                                                                                 MM   / DD   / YYYY



5. Do you know if anyone             No
   else has filed a proof            Yes. Who made the earlier filing?
   of claim for this claim?


                                                                          Proof of Claim                                                                page 1
             Case 19-80064-TLS                 Doc 421       Filed 02/14/19 Entered 02/14/19 14:10:11                                 Desc Main
                                                            Document     Page 16 of 36
   Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
    you use to identify the       Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $                                       . Does this amount include interest or other charges?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim    No
     secured?                     Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                            $


                                           Amount of the claim that is secured:          $


                                           Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)               %
                                              Fixed
                                              Variable


10. Is this claim based on a      No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a    No
    right of setoff?
                                  Yes. Identify the property:




   Official Form 410                                                   Proof of Claim                                                         page 2
           Case 19-80064-TLS                      Doc 421         Filed 02/14/19 Entered 02/14/19 14:10:11                                          Desc Main
                                                                 Document     Page 17 of 36

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $2,850* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $12,850*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)( ) that applies.                                 $

                                          * Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          No
    claim entitled to
    administrative priority        Yes. Indicate the amount of your claim arising from the value of any goods received                             $ ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                           I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.                  Executed on date                     _______ (mm/dd/yyyy)
 18 U.S.C. §§ 152, 157, and
 3571.


                                          Signature
                                  Print the name of the person who is completing and signing this claim:


                                  Name
                                                          First name                           Middle name                            Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                         State          ZIP Code

                                  Contact phone                                                                        Email




 Official Form 410                                                           Proof of Claim                                                                  page 3
        Case 19-80064-TLS              Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                 Desc Main
                                                   Document     Page 18 of 36




Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                            12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                           A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
 Fill in all of the information about the claim as of the             number, individual’s tax identification number, or
   date the case was filed.                                            financial account number, and only the year of any
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
 Fill in the caption at the top of the form.
                                                                    For a minor child, fill in only the child’s initials and the
 If the claim has been acquired from someone else,
                                                                       full name and address of the child’s parent or
   then state the identity of the last party who owned the             guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who transferred            Doe, parent, 123 Main St., City, State). See Bankruptcy
   it to you before the initial claim was filed.                       Rule 9037.


 Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
   definition of redaction on the next page.)                       To receive confirmation that the claim has been filed, enclose a
                                                                    stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show           may view a list of filed claims in this case by visiting the
   perfection of any security interest or any assignments or        Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a           http://cases.primeclerk.com/VKRSNR. The official Court docket
                                                                                                              and claims register can be
   summary may be added. Federal Rule of Bankruptcy
                                                                                                              found at www. PACER.gov.
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).
                                                                   Understand the terms used in this form
 Do not attach original documents because                         Administrative expense: Generally, an expense that arises
   attachments may be destroyed after scanning.                    after a bankruptcy case is filed in connection with operating,
                                                                   liquidating, or distributing the bankruptcy estate.
 If the claim is based on delivering health care goods            11 U.S.C. § 503.
   or services, do not disclose confidential health care
   information. Leave out or redact confidential
                                                                   Claim: A creditor’s right to receive payment for a debt that
   information both in the claim and in the attached
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
   documents.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
       Case 19-80064-TLS               Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                     Desc Main
                                                   Document     Page 19 of 36

Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
Creditor: A person, corporation, or other entity to whom a
                                                                     property normally may be an unsecured claim. But exceptions
debtor owes a debt that was incurred on or before the date the       exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor filed for bankruptcy. 11 U.S.C. §101 (10).                    sentence of 1325(a).
                                                                     Examples of liens on property include a mortgage on real
Debtor: A person, corporation, or other entity who is in             estate or a security interest in a car. A lien may be voluntarily
bankruptcy. Use the debtor’s name and case number as shown           granted by a debtor or may be obtained through a court
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).         proceeding. In some states, a court judgment may be a lien.


Evidence of perfection: Evidence of perfection of a security         Setoff: Occurs when a creditor pays itself with money
interest may include documents showing that a security               belonging to the debtor that it is holding, or by canceling a
interest has been filed or recorded, such as a mortgage, lien,       debt it owes to the debtor.
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
Information that is entitled to privacy: A Proof of Claim            requirements of a secured claim. A claim may be unsecured in
form and any attached documents must show only the last 4            part to the extent that the amount of the claim is more than the
digits of any social security number, an individual’s tax            value of the property on which a creditor has a lien.
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services
                                                                     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health
                                                                     the face value of the claims. These entities may contact
care information. You may later be required to give more
                                                                     creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to
                                                                     communications from these entities may easily be confused
the claim.
                                                                     with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.


Proof of claim: A form that shows the amount of debt the             Please send completed Proof(s) of Claim to:
debtor owed to a creditor on the date of the bankruptcy filing.      &OHUNRIWKH%DQNUXSWF\&RXUW
The form must be filed in the district where the case is             6RXWKWK3OD]D
pending.                                                             6XLWH
                                                                     2PDKD1(
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11   Desc Main
                              Document     Page 20 of 36


                                      Exhibit 2

                                   Bar Date Notice
Case 19-80064-TLS           Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                        Desc Main
                                        Document     Page 21 of 36


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   )   Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                           )   Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       )   (Jointly Administered)
                                                                         )
                                                                         )   Re: Docket No. __

               NOTICE OF DEADLINES FOR FILING OF (I) PROOFS OF
           CLAIM, INCLUDING CLAIMS ARISING UNDER SECTION 503(B)(I)
            OF THE BANKRUPTCY CODE, (II) ADMINISTRATIVE CLAIMS,
    (III) REJECTION DAMAGE CLAIMS, AND (IV) PREMISE LIABILITY CLAIMS

TO:      ALL PERSONS AND ENTITIES WHO MAY HAVE CLAIMS AGAINST ANY
         OF THE FOLLOWING DEBTOR ENTITIES
 DEBTOR                                                  CASE NO.
 Specialty Retail Shops Holding Corp.                    19-80064 (TLS)
 Pamida Stores Operating Co., LLC                        19-80065 (TLS)
 Pamida Transportation LLC.                              19-80063 (TLS)
 Penn-Daniels, LLC                                       19-80066 (TLS)
 Place’s Associates’ Expansion, LLC                      19-80067 (TLS)
 Retained R/E SPE, LLC                                   19-80068 (TLS)
 Shopko Finance, LLC                                     19-80069 (TLS)
 Shopko Gift Card Co., LLC                               19-80070 (TLS)
 ShopKo Holding Company, LLC                             19-80071 (TLS)
 ShopKo Institutional Care Services Co., LLC             19-80072 (TLS)
 ShopKo Optical Manufacturing, LLC                       19-80073 (TLS)
 ShopKo Properties, LLC                                  19-80074 (TLS)
 ShopKo Stores Operating Co., LLC                        19-80075 (TLS)
 SVS Trucking, LLC                                       19-80076 (TLS)




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS         Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11                    Desc Main
                                     Document     Page 22 of 36


PLEASE TAKE NOTICE THAT:

         On January 16, 2019 (the “Petition Date”), Specialty Retail Shops Holding Corp. and 13
of its affiliates, as debtors (collectively, the “Debtors”), filed voluntary petitions for relief under
chapter 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy
Court for the District of Nebraska (the “Court”).

        On              , 2019 the Court entered an order [Docket. No.       ] the (“Bar Date
Order”)2 establishing certain dates by which parties holding prepetition claims against the Debtors
must file (a) proofs of claim (“Proofs of Claim”), including claims by governmental units, claims
arising under section 503(b)(9) of the Bankruptcy Code, Rejection Damages Claims, and Premise
Liability Claims, and (b) requests for payment of Administrative Claims.

       For your convenience, enclosed with this notice (this “Notice”) is a Proof of Claim form
that may also be used for claims arising under section 503(b)(9) of the Bankruptcy Code.

        As used in this Notice, the term “entity” has the meaning given to it in section 101(15) of
the Bankruptcy Code, and includes all persons, estates, trusts, governmental units, and the Office
of the United States Trustee for the District of Nebraska. In addition, the terms “persons” and
“governmental units” are defined in sections 101(41) and 101(27) of the Bankruptcy Code,
respectively.

        As used in this Notice, the term “claim” means, as to or against the Debtors and in
accordance with section 101(5) of the Bankruptcy Code: (a) any right to payment, whether or not
such right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured, or unsecured; or (b) any right to an equitable
remedy for breach of performance if such breach gives rise to a right to payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent, matured, unmatured,
disputed, undisputed, secured, or unsecured.

                                           THE BAR DATES

      The Bar Date Order establishes the following bar dates for filing Proofs of Claim and
Administrative Claims in these chapter 11 cases (the “Bar Dates”).

                b.       The Claims Bar Date. Pursuant to the Bar Date Order, except as described
                         below, all entities holding claims against the Debtors that arose or are
                         deemed to have arisen prior to the commencement of these cases on the
                         Petition Date, including claims arising under section 503(b)(9) of the
                         Bankruptcy Code, are required to file Proofs of Claim so that such
                         Proofs of Claim are actually received by the Clerk of Court, with
                         respect to all filed claims, by the Claims Bar Date (i.e., on or before
                         March 18, 2019, at 11:59 p.m., prevailing Central Time). The Claims
                         Bar Date applies to all types of claims against the Debtors that arose

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date
    Order.



                                                      2
Case 19-80064-TLS    Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                               Document     Page 23 of 36


                    prior to the Petition Date, including, without limitation, secured claims,
                    unsecured priority claims, unsecured non-priority claims, and claims
                    arising under section 503(b)(9) of the Bankruptcy Code.

            c.      The Governmental Bar Date. Pursuant to the Bar Date Order, all
                    governmental units holding claims against the Debtors that arose or are
                    deemed to have arisen prior to the commencement of these cases on the
                    Petition Date are required to file proofs of claim so that such Proofs of
                    Claim are actually received by the Clerk of Court, with respect to all
                    filed claims, by the Governmental Bar Date (i.e., by July 15, 2019, at
                    11:59 p.m., prevailing Central Time). The Governmental Bar Date
                    applies to all governmental units holding claims against the Debtors
                    (whether secured, unsecured priority, or unsecured nonpriority) that
                    arose prior to the Petition Date, including, without limitation,
                    governmental units with claims against the Debtors for unpaid taxes,
                    whether such claims arise from prepetition tax years or periods or
                    prepetition transactions to which the Debtors were a party.

            d.      The Administrative Claims Bar Date. Pursuant to the Bar Date Order, all
                    claimants holding Administrative Claims against the Debtors’ estates
                    arising between the Petition Date and the Administrative Claims Bar Date,
                    excluding claims for fees and expenses of professionals retained in these
                    proceedings, claims for expenses incurred by the members of the official
                    committee of unsecured creditors (the “Committee”) in their performance
                    of the duties of the Committee, claims asserting priority pursuant to section
                    503(b)(9) of the Bankruptcy Code, and claims held by governmental entities
                    covered by section 503(b)(1)(B) or (C) of the Bankruptcy Code, are
                    required to file a request for payment of such Administrative Claim
                    with the Court and, if desired, a notice of hearing on such
                    Administrative Claim by the Administrative Claims Bar Date (i.e., on
                    or before April 1, 2019, at 11:59 p.m., prevailing Central Time);
                    provided, that the Administrative Claims Bar Date shall not apply to claims
                    entitled to administrative priority that arise on or after the Administrative
                    Claims Bar Date in the ordinary course of the Debtors’ business.

            e.      The Amended Schedules Bar Date. Pursuant to the Bar Date Order, all
                    parties asserting claims against the Debtors’ estates that are affected by a
                    previously unfiled Schedule or amendment or supplement to the Schedules
                    are required to file Proofs of Claim so that such Proofs of Claim are
                    actually received by the Clerk of Court, with respect to all filed claims,
                    by the Amended Schedules Bar Date (i.e., by the later of (y) the Claims
                    Bar Date or the Governmental Bar Date, as applicable, or (z) 11:59
                    p.m., prevailing Central Time, on the date that is 30 days from the date
                    on which the Debtors provide notice of such filing, amendment or
                    supplement).




                                              3
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11               Desc Main
                                  Document     Page 24 of 36


               f.      The Rejection Damages Bar Date. Pursuant to the Bar Date Order, all
                       parties asserting claims against the Debtors’ estates arising from the
                       Debtors’ rejection of an executory contract or unexpired lease are required
                       to file Proofs of Claim with respect to such rejection so that such Proofs
                       of Claim are actually received by the Clerk of Court, with respect to all
                       filed claims, by the Rejection Damages Bar Date (i.e., by the later of (y)
                       the Claims Bar Date or the Governmental Bar Date, as applicable, or
                       (z) 11:59 p.m., prevailing Central Time, on the date that is 30 days
                       following entry of an order approving such rejection).

               g.      The Premise Liability Claims Bar Date. Pursuant to the Bar Date Order, all
                       parties asserting claims against the Debtors estates arising from any injuries
                       allegedly sustained at or on the premises leased by the Debtors that arose
                       prior to the effective date of any rejection or assumption of such related
                       unexpired lease of the Debtors are required to file Proofs of Claim with
                       respect thereto so that such Proofs of Claim are actually received by
                       the Clerk of Court, with respect to all filed claims, by the Premise
                       Claims Bar Date (i.e., by the later of (y) the Claims Bar Date, or (z)
                       11:59 p.m., prevailing Central Time, on the date that is 30 days
                       following entry of an order approving such rejection or assumption).

       WHO MUST FILE A PROOF OF CLAIM OR ADMINISTRATIVE CLAIM

       Except as otherwise set forth herein, the following entities holding claims against the
Debtors that arose (or that are deemed to have arisen) prior to the Petition Date must file Proofs of
Claim or Administrative Claims on or before the applicable Bar Date:

               a.      any entity whose claim against a Debtor is not listed in the applicable
                       Debtor’s Schedules or is listed as “contingent,” “unliquidated,” or
                       “disputed” and if such entity desires to participate in any of these chapter
                       11 cases or share in any distribution in any of these chapter 11 cases;

               b.      any entity who believes that its claim is improperly classified in the
                       Schedules or is listed in an incorrect amount and who desires to have its
                       claim allowed in a different classification or amount other than that
                       identified in the Schedules;

               c.      any entity that believes that its prepetition claims as listed in the Schedules
                       is not an obligation of the specific Debtor against which the claim is listed
                       and that desires to have its claim allowed against a Debtor other than that
                       identified in the schedules;

               d.      any entity who believes that its claim against a Debtor is or may be an
                       administrative expense that arises between the Petition Date and the
                       Administrative Claims Bar Date, excluding claims for fees and expenses of
                       professionals retained in these proceedings, claims for expenses incurred by
                       the members of the official committee of unsecured creditors (the



                                                 4
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11               Desc Main
                                  Document     Page 25 of 36


                       “Committee”) in their performance of the duties of the Committee, claims
                       asserting priority pursuant to section 503(b)(9) of the Bankruptcy Code, and
                       claims held by governmental entities covered by section 503(b)(1)(B) or (C)
                       of the Bankruptcy Code; and

               e.      any entity who believes that its claim against a Debtor is or may be entitled
                       to priority under section 503(b)(9) of the Bankruptcy Code.

           PARTIES WHO DO NOT NEED TO FILE PROOFS OF CLAIM OR
                         ADMINISTRATIVE CLAIM

        Certain parties are not required to file Proofs of Claim or Administrative Claims arising
prior to the Administrative Claims Bar Date. The Court may, however, enter one or more separate
orders at a later time requiring creditors to file Proofs of Claim or Administrative Claims for some
kinds of the following claims and setting related deadlines. If the Court does enter such an order,
you will receive notice of it. The following entities holding claims that would otherwise be subject
to the Bar Dates need not file Proofs of Claims or Administrative Claims:

               f.      any entity that already has filed a signed Proof of Claim against the
                       respective Debtor(s) with the Clerk of Court in a form substantially similar
                       to Official Form 410;

               g.      any entity whose claim is listed on the Schedules if: (i) the claim is not
                       scheduled as any of “disputed,” “contingent,” or “unliquidated;” (ii) such
                       entity agrees with the amount, nature, and priority of the claim as set forth
                       in the Schedules; and (iii) such entity does not dispute that its claim is an
                       obligation only of the specific Debtor against which the claim is listed in
                       the Schedules;

               h.      any entity whose claim has previously been allowed by order of the Court;

               i.      any entity whose claim has been paid in full by the Debtors pursuant to the
                       Bankruptcy Code or in accordance with an order of the Court;

               j.      any Debtor having a claim (or any transferee for security of any such Debtor
                       that has a claim) against another Debtor;

               k.      any of the Debtors’ non-Debtor affiliates having a claim (or any transferee
                       for security of any such non-Debtor affiliate that has a claim) against any
                       Debtor;

               l.      any holder of an equity interest in the Debtors need not file a proof of
                       interest with respect to the ownership of such equity interest at this time;
                       provided, however, that any holder of an equity interest who wishes to assert
                       a claim against the Debtors, including a claim relating to such equity interest
                       or the purchase or sale of such interest, must file a proof of claim asserting
                       such claim on or prior to the Claims Bar Date pursuant to procedures set
                       forth herein;


                                                 5
Case 19-80064-TLS        Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                   Document     Page 26 of 36


                m.     a current employee of the Debtors, if an order of this Court authorized the
                       Debtors to honor such claim in the ordinary course of business for wages,
                       commissions, or benefits; provided, however, that a current employee must
                       submit a Proof of Claim by the Claims Bar Date for all other claims arising
                       before the Petition Date, including claims for wrongful termination,
                       discrimination, harassment, hostile work environment, and/or retaliation;

                n.     any entity who is a counterparty to an unexpired lease that has not been
                       assumed, and assigned or rejected as of the Claims Bar Date; provided,
                       however, all such claimants and their claims shall otherwise be subject, in
                       all respects, to the Rejection Bar Date, the Administrative Claims Bar Date
                       and/or the cure claim bar dates set forth in in any order approving a sale of
                       the Debtors’ assets (for any assumed leases thereunder), each as the case
                       may be;

                o.     the prepetition secured lenders to the extent provided for in any order
                       approving debtor-in-possession financing;

                p.     any entity holding a claim for which a separate deadline is fixed by the
                       Court;

                q.     pursuant to section 503(b)(1)(D) of the Bankruptcy Code, governmental
                       entities holding claims covered by section 503(b)(1)(B) or (C) of the
                       Bankruptcy Code; and

                r.     claims for fees and expenses of professionals retained in these proceedings.

                     INSTRUCTIONS FOR FILING PROOFS OF CLAIM

         The following requirements shall apply with respect to filing and preparing each Proof of

Claim:
                s.     Contents. Each Proof of Claim must: (i) be written in English; (ii) include
                       a claim amount denominated in United States dollars; (iii) conform
                       substantially with the Proof of Claim Form provided by the Debtors or
                       Official Form 410; and (iv) be signed by the claimant or by an authorized
                       agent or legal representative of the claimant.

                t.     Section 503(b)(9) Claim. Any Proof of Claim asserting a claim entitled to
                       priority under section 503(b)(9) must also: ( i) include the value of the goods
                       delivered to and received by the Debtors in the 20 days prior to the Petition
                       Date; (ii) attach any documentation identifying the particular invoices for
                       which the 503(b)(9) claim is being asserted; and (iii) attach documentation
                       of any reclamation demand made to the Debtors under section 546(c) of the
                       Bankruptcy Code (if applicable).




                                                 6
Case 19-80064-TLS          Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11                     Desc Main
                                      Document     Page 27 of 36


                 u.      Original Signatures Required. Only original Proofs of Claim may be
                         deemed acceptable for purposes of claims administration. Proofs of Claim
                         may be submitted by facsimile upon permission from the Court.

                 v.      Identification of the Debtor Entity. Each Proof of Claim must clearly
                         identify the Debtor against which a claim is asserted, including the
                         individual Debtor’s case number. A Proof of Claim filed under the joint
                         administration case number (No. 19-80064 (TLS)) or otherwise without
                         identifying a specific Debtor, will be deemed as filed only against Specialty
                         Retail Shops Holding Corp.

                 w.      Claim Against Multiple Debtor Entities. Each Proof of Claim must state a
                         claim against only one Debtor and clearly indicate the Debtor against which
                         the claim is asserted. To the extent more than one Debtor is listed on the
                         Proof of Claim, such claim may be treated as if filed only against the first-
                         listed Debtor.

                 x.      Supporting Documentation. Each Proof of Claim must include supporting
                         documentation in accordance with Bankruptcy Rules 3001(c) and 3001(d).
                         If, however, such documentation is voluminous, upon prior written consent
                         of Debtors’ counsel, such Proof of Claim may include a summary of such
                         documentation or an explanation as to why such documentation is not
                         available; provided, however, that any creditor that received such written
                         consent shall be required to transmit such writings to Debtors’ counsel upon
                         request no later than ten days from the date of such request.3

                 y.      Timely Service. Each Proof of Claim must be filed, including supporting
                         documentation, either (i) electronically on the Court’s ECF system by
                         accessing the E-filing Claims (ePOC) link at www.neb.uscourts.gov, or
                         (ii) in paper form by U.S. Mail or other hand delivery system, so as to be
                         actually received by the Clerk of Court, with respect to all filed claims, on
                         or before the applicable Bar Date (or, where applicable, on or before any
                         other bar date as set forth herein or by order of the Court). Any Proof of
                         Claim filed in paper form must be submitted to the Clerk of Court at the
                         following address:

                         Clerk of the Bankruptcy Court
                         111 South 18th Plaza


3
    Similarly, to the extent that any supporting documentation may be required to be submitted with any
    Administrative Claim, upon prior written consent of Debtors’ counsel, such Administrative Claim may include a
    summary of such documentation or an explanation as to why such documentation is not available; provided,
    however, that any creditor that received such written consent shall be required to transmit such writings to
    Debtors’ counsel upon request no later than 10 days from the date of such request.




                                                       7
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11               Desc Main
                                  Document     Page 28 of 36


                       Suite 1125
                       Omaha, NE 68102

                       PROOFS OF CLAIM SUBMITTED BY FACSIMILE OR
                       ELECTRONIC MAIL WILL NOT BE ACCEPTED.

               z.      Receipt of Service. Claimants wishing to receive acknowledgment that their
                       paper-filed Proofs of Claim were received by the Claims and Noticing
                       Agent must submit (i) a copy of the Proof of Claim Form (in addition to the
                       original Proof of Claim Form sent to the Claims and Noticing Agent) and
                       (ii) a self-addressed, stamped envelope.

                    CONSEQUENCES OF FAILING TO
      TIMELY FILE YOUR PROOF OF CLAIM OR ADMINISTRATIVE CLAIM

       Pursuant to the Bar Date Order and in accordance with Bankruptcy Rule 3003(c)(2), if you
or any party or entity who is required, but fails, to file a Proof of Claim or Administrative Claim
in accordance with the Bar Date Order on or before the applicable Bar Date, please be advised
that:

               aa.     YOU MAY BE FOREVER BARRED, ESTOPPED, AND ENJOINED
                       FROM ASSERTING SUCH CLAIM AGAINST THE DEBTORS (OR
                       FILING A PROOF OF CLAIM WITH RESPECT THERETO);

               bb.     THE DEBTORS AND THEIR PROPERTY MAY BE FOREVER
                       DISCHARGED FROM ANY AND ALL INDEBTEDNESS OR
                       LIABILITY WITH RESPECT TO OR ARISING FROM SUCH CLAIM;

               cc.     YOU WILL NOT RECEIVE ANY DISTRIBUTION IN THESE
                       CHAPTER 11 CASES ON ACCOUNT OF THAT CLAIM; AND

               dd.     YOU MAY NOT BE PERMITTED TO VOTE ON ANY CHAPTER 11
                       PLAN FOR THE DEBTORS ON ACCOUNT OF THESE BARRED
                       CLAIMS OR RECEIVE FURTHER NOTICES REGARDING SUCH
                       CLAIM.

                     AMENDMENTS TO THE DEBTORS’ SCHEDULES

        If, subsequent to the date of this Notice, the Debtors file a previously unfiled Schedule or
amend or supplement their Schedules to reduce the undisputed, noncontingent, and liquidated
amount of a claim listed in the Schedules, to change the nature or classification of a claim against
the Debtors reflected in the Schedules, or to add a new claim to the Schedules, the affected creditor
is required to file a Proof of Claim or amend any previously filed Proof of Claim in respect of the
amended scheduled claim on or before the later of (a) the Claims Bar Date or the Governmental
Bar Date, as applicable to such claim, or (b) 11:59 p.m. prevailing Central Time on the date that
is 30 days after the date that on which the Debtors provide notice of the filing, amendment or
supplement to the Schedules (or another time period as may be fixed by the Court) (the “Amended
Schedules Bar Date”).


                                                 8
Case 19-80064-TLS       Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11              Desc Main
                                  Document     Page 29 of 36


                                 RESERVATION OF RIGHTS

        Nothing contained in this Notice is intended to or should be construed as a waiver of the
Debtors’ right to: (a) dispute, or assert offsets or defenses against, any filed claim or any claim
listed or reflected in the Schedules as to the nature, amount, liability, or classification thereof;
(b) subsequently designate any scheduled claim as disputed, contingent, or unliquidated; and
(c) otherwise amend or supplement the Schedules.

                 THE DEBTORS’ SCHEDULES AND ACCESS THERETO

       You may be listed as the holder of a claim against one or more of the Debtor entities in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
Debtors’ Schedules on file with the Court, which may be inspected as described below in Section

       It is your responsibility to determine that the claim is accurately listed in the Schedules.

        As described above, if you agree with the nature, amount, and status of your claim as listed
in the Debtors’ Schedules, and if you do not dispute that your claim is only against the Debtor
entity specified by the Debtors, and if your claim is not described as “disputed,” “contingent,” or
“unliquidated,” you need not file a Proof of Claim. Otherwise, or if you decide to file a Proof of
Claim, you must do so before the applicable Bar Date in accordance with the procedures set forth
in this Notice.

                               ADDITIONAL INFORMATION

        Copies of the Debtors’ Schedules, the Bar Date Order, and other information regarding
these chapter 11 cases are available for inspection on the Claims and Noticing Agent’s website at
https://cases.primeclerk.com/shopko. The Schedules and other filings in these chapter 11 cases
also are available at the Court’s website at http://www.neb.uscourts.gov. A login identification and
password to the Court’s Public Access to Court Electronic Records (“PACER”) are required to
access this information and can be obtained through the PACER Service Center at
http://www.pacer.psc.uscourts.gov. Copies of the Schedules and other documents filed in these
cases also may be examined between the hours of 8:00 a.m. and 4:30 p.m., prevailing Central
Time, Monday through Friday, at the office of the Clerk of the Bankruptcy Court, United States
Courthouse, 111 South 18th Plaza, Suite 1125, Omaha, Nebraska 68102.

If you require additional information regarding the filing of a proof of claim, you may contact the
Claims and Noticing Agent directly by writing to: shopkoinfo@primeclerk.com, or contact the
Debtors’ restructuring hotline at: (844) 205-7495 (domestic), (347) 576-1550 (international). You
may also contact the Court directly at (402) 661-7444.

A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD CONSULT
AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS NOTICE,
SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.




                                                 9
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11            Desc Main
                              Document     Page 30 of 36


Dated: [______], 2019         /s/ DRAFT
 Omaha, Nebraska              James J. Niemeier (NE Bar No. 18838)
                              Michael T. Eversden (NE Bar No. 21941)
                              Lauren R. Goodman (NE Bar No. 24645)
                              MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                              First National Tower, Suite 3700
                              1601 Dodge Street
                              Omaha, Nebraska 68102
                              Telephone:     (402) 341-3070
                              Facsimile:     (402) 341-0216
                              Email:         jniemeier@mcgrathnorth.com
                                             meversden@mcgrathnorth.com
                                             lgoodman@mcgrathnorth.com
                              - and -
                              James H.M. Sprayregen, P.C.
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Travis M. Bayer (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         james.sprayregen@kirkland.com
                                             patrick.nash@kirkland.com
                                             travis.bayer@kirkland.com
                              - and -
                              Steven Serajeddini (admitted pro hac vice)
                              Daniel Rudewicz (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:    (212) 446-4800
                              Facsimile:    (212) 446-4900
                              Email:        steven.serajeddini@kirkland.com
                                            daniel.rudewicz@kirkland.com

                              Co-Counsel to the Debtors




                                           10
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11   Desc Main
                              Document     Page 31 of 36


                                      Exhibit 3

                                  Publication Notice
Case 19-80064-TLS           Doc 421      Filed 02/14/19 Entered 02/14/19 14:10:11                        Desc Main
                                        Document     Page 32 of 36


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                        )
In re:                                                                  ) Chapter 11
                                                                        )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                          ) Case No. 19-80064 (TLS)
                                                                        )
                          Debtors.                                      ) (Jointly Administered)
                                                                        )


           NOTICE OF DEADLINES FOR THE FILING OF (A) PROOFS OF
         CLAIM, INCLUDING CLAIMS ARISING UNDER SECTION 503(B)(9)
          OF THE BANKRUPTCY CODE, (B) ADMINISTRATIVE CLAIMS,
    (C) REJECTION DAMAGES CLAIMS, AND (D) PREMISE LIABILITY CLAIMS

                           THE CLAIMS BAR DATE IS MARCH 18, 2019

               THE GOVERNMENTAL CLAIMS BAR DATE IS JULY 15, 2019

              THE ADMINISTRATIVE CLAIMS BAR DATE IS APRIL 1, 2019

 THE REJECTION DAMAGES BAR DATE IS THE LATER OF (A) THE CLAIMS BAR
 DATE OR THE GOVERNMENTAL BAR DATE, AS APPLICABLE; OR (B) THE DATE
    THAT IS 30 DAYS FOLLOWING ENTRY OF AN ORDER APPROVING THE
     REJECTION OF ANY EXECUTORY CONTRACT OR UNEXPIRED LEASE

    THE PREMISE LIABILITY CLAIMS BAR DATE IS THE LATER OF (A) THE
 CLAIMS BAR DATE; OR (B) THE DATE THAT IS 30 DAYS FOLLOWING ENTRY OF
  AN ORDER APPROVING THE REJECTION OR ASSUMPTION OF THE RELATED

                              UNEXPIRED LEASE OF THE DEBTORS

PLEASE TAKE NOTICE OF THE FOLLOWING:

     Deadlines for Filing Proofs of Claim and Administrative Claims Arising Prior to the
Administrative Claims Bar Date. On             , 2019 the Court entered an order [Docket.



1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS         Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11                    Desc Main
                                     Document     Page 33 of 36


No.             ] the (“Bar Date Order”)2 establishing certain dates by which parties holding
prepetition claims against the Debtors must file (a) proofs of claim (“Proofs of Claim”), including
claims by governmental units, claims arising under section 503(b)(9) of the Bankruptcy Code,
Rejection Damages Claims, and Premise Liability Claims, and (b) requests for payment of
Administrative Claims (as defined herein) arising prior to the Administrative Claims Bar Date (as
defined herein).

 DEBTOR                                              CASE NO.
 Specialty Retail Shops Holding Corp.                19-80064 (TLS)
 Pamida Stores Operating Co., LLC                    19-80065 (TLS)
 Pamida Transportation LLC.                          19-80063 (TLS)
 Penn-Daniels, LLC                                   19-80066 (TLS)
 Place’s Associates’ Expansion, LLC                  19-80067 (TLS)
 Retained R/E SPE, LLC                               19-80068 (TLS)
 Shopko Finance, LLC                                 19-80069 (TLS)
 Shopko Gift Card Co., LLC                           19-80070 (TLS)
 ShopKo Holding Company, LLC                         19-80071 (TLS)
 ShopKo Institutional Care Services Co., LLC         19-80072 (TLS)
 ShopKo Optical Manufacturing, LLC                   19-80073 (TLS)
 ShopKo Properties, LLC                              19-80074 (TLS)
 ShopKo Stores Operating Co., LLC                    19-80075 (TLS)
 SVS Trucking, LLC                                   19-80076 (TLS)

        The Bar Dates.

       The Claims Bar Date. Pursuant to the Bar Date Order, all entities, including individuals,
partnerships, estates, and trusts who have a claim or potential claim against the Debtors, including
claims arising under section 503(b)(9) of the Bankruptcy Code, that arose prior to the Petition
Date, no matter how remote or contingent such right to payment or equitable remedy may be,
MUST FILE A PROOF OF CLAIM on or before March 18, 2019, at 11:59 p.m., prevailing
Central Time (the “Claims Bar Date”).

       Governmental Bar Date. Governmental entities who have a claim or potential claim against
the Debtors that arose prior to the Petition Date, no matter how remote or contingent such right to
payment or equitable remedy may be, MUST FILE A PROOF OF CLAIM on or before July 15,
2019, at 11:59 p.m., prevailing Central Time (the “Governmental Bar Date”).

        Administrative Claims Bar Date. Parties asserting Administrative Claims against the
Debtors’ estates arising between the Petition Date and the Administrative Claims Bar Date (as
hereinafter defined) (but excluding claims for fees and expenses of professionals retained in these
proceedings, claims for expenses incurred by the members of the official committee of unsecured
creditors (the “Committee”) in their performance of the duties of the Committee, claims asserting
priority pursuant to section 503(b)(9) of the Bankruptcy Code and governmental entities holding

2
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Bar Date
    Order.



                                                      2
Case 19-80064-TLS        Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11               Desc Main
                                   Document     Page 34 of 36


claims covered by section 503(b)(1)(B) or (C) of the Bankruptcy Code), are required to file a
request for payment of such Administrative Claim arising prior to the Administrative Claims Bar
Date with the Court on or before April 1, 2019, at 11:59 p.m., prevailing Central Time (the
“Administrative Claims Bar Date”); provided, that the Administrative Claims Bar Date shall not
apply to claims entitled to administrative priority that arise on or after the Administrative Claims
Bar Date in the ordinary course of the Debtors’ business.

        Amended Schedules Bar Date. All parties asserting claims against the Debtors’ estates that
are affected by a previously unfiled Schedule or an amendment or supplement to the Schedules
are required to file Proofs of Claim by the later of (a) the Claims Bar Date or the Governmental
Bar Date, as applicable, or (b) 11:59 p.m., prevailing Central Time, on the date that is 30
days from the date on which the Debtors provide notice of a previously unfiled Schedule or
amendment or supplement to the Schedules (the “Amended Schedules Bar Date”).

        Rejection Damages Bar Date. All parties asserting claims against the Debtors’ estates
arising from the Debtors’ rejection of an executory contract or unexpired lease must file a Proof
of Claim by the later of (a) the Claims Bar Date or the Governmental Bar Date, as applicable,
or (b) 11:59 p.m. prevailing Central Time on the date that is 30 days following entry of an
order approving such rejection (the “Rejection Damages Bar Date”).

        The Premise Liability Claims Bar Date. All parties asserting claims against the Debtors
estates arising from injuries allegedly sustained at or on the premises leased by the Debtors that
arose prior to the effective date of any rejection or assumption of such related unexpired lease of
the Debtors must file a Proof of Claim by the later of (a) the Claims Bar Date, or (b) 11:59 p.m.,
prevailing Central Time, on the date that is 30 days following entry of an order approving
such rejection or assumption (the “Premise Liability Claims Bar Date”).

     ANY PERSON OR ENTITY WHO FAILS TO FILE A PROOF OF CLAIM,
INCLUDING ANY CLAIMS ARISING UNDER SECTION 503(B)(9) OF THE
BANKRUPTCY CODE, OR WHO FAILS TO FILE AN ADMINISTRATIVE CLAIM
WITH THE COURT, IN EACH CASE ON OR BEFORE THE APPLICABLE BAR DATE,
MAY NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR
THE PURPOSES OF VOTING AND DISTRIBUTION ON ANY CHAPTER 11 PLAN.

        Filing a Proof of Claim. Each Proof of Claim must be filed, including supporting
documentation, either (i) electronically on the Court’s ECF system by accessing the E-filing
Claims (ePOC) link at www.neb.uscourts.gov. or (ii) in paper form by U.S. Mail or other hand
delivery system, so as to be actually received by the Clerk of Court, with respect to all filed claims,
on or before the Claims Bar Date or the Governmental Bar Date (or, where applicable, on or before
any other Bar Date as set forth herein). Any Proof of Claim filed in paper form must be submitted
to the Clerk of Court at the following address:

                       Clerk of the Bankruptcy Court
                       111 South 18th Plaza
                       Suite 1125
                       Omaha, NE 68102




                                                  3
Case 19-80064-TLS        Doc 421     Filed 02/14/19 Entered 02/14/19 14:10:11                Desc Main
                                    Document     Page 35 of 36


         Contents of Proofs of Claim. Each proof of claim must (i) be written in English;
(ii) include a claim amount denominated in United States dollars; (iii) clearly identify the Debtor
against which the claim is asserted (iv) conform substantially with the Proof of Claim Form
provided by the Debtors or Official Form 410; (v) be signed by the claimant or by an authorized
agent or legal representative of the claimant; and (vi) include as attachments any and all supporting
documentation on which the claim is based. Please note that each proof of claim must state a claim
against only one Debtor and clearly indicate the specific Debtor against which the claim is asserted.
To the extent more than one Debtor is listed on the proof of claim, a proof of claim is treated as if
filed only against the first-listed Debtor, or if a proof of claim is otherwise filed without identifying
a specific Debtor, the proof of claim may be deemed as filed only against Specialty Retail Shops
Holding Corp.

        Section 503(b)(9) Requests for Payment. Any proof of claim asserting a claim arising
under section 503(b)(9) of the Bankruptcy Code must also (i) include the value of the goods
delivered to and received by the Debtors in the 20 days prior to the Petition Date; (ii) attach any
documentation identifying the particular invoices for which such 503(b)(9) claim is being asserted;
and (iii) attach documentation of any reclamation demand made to the Debtors under section
546(c) of the Bankruptcy Code (if applicable).

        Additional Information. If you have any questions regarding the claims process and/or
you wish to obtain a copy of the Bar Date Notice, a proof of claim form or related documents you
may do so by: (i) calling the Debtors’ restructuring hotline at: (844) 205-7495 (domestic),
(347) 576-1550 (international); (ii) visiting the Debtors’ restructuring website at:
https://cases.primeclerk.com/shopko; (iii) writing to shopkoinfo@primeclerk.com; and/or
(iv) calling the Court at (402) 661-7444. Please note that the Claims and Noticing Agent cannot
offer legal advice or advise whether you should file a proof of claim.




                                                   4
Case 19-80064-TLS   Doc 421    Filed 02/14/19 Entered 02/14/19 14:10:11            Desc Main
                              Document     Page 36 of 36


Dated: [______], 2019         /s/ DRAFT
 Omaha, Nebraska              James J. Niemeier (NE Bar No. 18838)
                              Michael T. Eversden (NE Bar No. 21941)
                              Lauren R. Goodman (NE Bar No. 24645)
                              MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                              First National Tower, Suite 3700
                              1601 Dodge Street
                              Omaha, Nebraska 68102
                              Telephone:     (402) 341-3070
                              Facsimile:     (402) 341-0216
                              Email:         jniemeier@mcgrathnorth.com
                                             meversden@mcgrathnorth.com
                                             lgoodman@mcgrathnorth.com
                              - and -
                              James H.M. Sprayregen, P.C.
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Travis M. Bayer (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:     (312) 862-2000
                              Facsimile:     (312) 862-2200
                              Email:         james.sprayregen@kirkland.com
                                             patrick.nash@kirkland.com
                                             travis.bayer@kirkland.com
                              - and -
                              Steven Serajeddini (admitted pro hac vice)
                              Daniel Rudewicz (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:    (212) 446-4800
                              Facsimile:    (212) 446-4900
                              Email:        steven.serajeddini@kirkland.com
                                            daniel.rudewicz@kirkland.com

                              Co-Counsel to the Debtors
